DETAILED ACTION
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/28/2022 has been entered.
Claims 13-17, 26, 28-29, 32-34 and 37 remain pending in the application. 

Information Disclosure Statement
Regarding the IDS submitted on 3/28/2022, it is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). See MPEP 2004. 
Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners Applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. F1. 1972). 
The examiner is not afforded the time to thoroughly review each reference, given the number of references cited. By initialing each of the cited references on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the cited references.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 13, 15-17, 26, 28-29, 32-34 and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over USPGP# 20090078739 of Viola (henceforth Viola).
Regarding claim 13, Viola teaches an end effector assembly (Viola: 16, 30, 38, 74) for use with a surgical instrument (Viola: 10), the end effector assembly comprising: 
a fastener cartridge (Viola: 20), comprising: 
a longitudinal slot (Viola: 32) configured to receive a cutting member (Viola: “knife blade” in para 0044-0046 (not shown)); 
a cartridge perimeter (Viola: outside perimeter of 20); 
a plurality of fasteners (Viola: 114) removably positioned in said fastener cartridge, wherein each said fastener is configured to move from an unfired position to a fired position (Viola: para 0064); 
a first notch (Viola: 34) defined along said longitudinal slot on a first side of said fastener cartridge (Viola: see fig. 2a-b); and 
a second notch (Viola: 36) defined along said longitudinal slot on a second side of said fastener cartridge (Viola: see fig. 2a-b, 34, 36); and 
a layer of material (Viola: 38, 74) releasably secured to said fastener cartridge, wherein said layer of material is at least partially captured by said fasteners when said fasteners move from said unfired position to said fired position (Viola: 74 overlies the staple cavities and therefore will be captured by the staples), and wherein said layer of material comprises: 
a bottom surface (Viola: bottom surface of 74) configured to be positioned adjacent said fastener cartridge
a first mount (Viola: 44) extending from said bottom surface (Viola: see fig. 2a) on a first side (Viola: left side in fig. 2a); and 
a second mount (Viola: 46) extending from said bottom surface (Viola: see fig. 2a) on a second side of said layer of material (Viola: right side in fig. 2a), wherein said first mount extends into said first notch (Viola: para 0048, fig. 2a) and said second mount extends into said second notch (Viola: para 0048, fig. 2a) when said layer of material is secured to said fastener cartridge.  
Viola is silent on the layer of material being unitary and said first mount and said second mount are integrally formed with said layer of material.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the layer of material unitary and make the first mount and said second mount integrally formed with said layer of material, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993).

Regarding claim 15, as shown in claim 13, Viola is silent on wherein said first mount and said second mount are integrally molded with said layer of material.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the first mount and said second mount integrally molded with said layer of material, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993).
Regarding claim 16, as shown in claim 13, Viola teaches wherein said first notch is positioned on an edge of said fastener cartridge (Viola: first notch 34 is on an inner edge of the longitudinal slot 32), and wherein said second notch is positioned on an opposite edge of said fastener cartridge (Viola: second notch 36 is on an opposite inner edge of the longitudinal slot 32).  
Regarding claim 17, as shown in claim 13, Viola teaches wherein said first notch and said second notch intersect said longitudinal slot (Viola: see fig. 2a-b, 34, 36 intersect longitudinal slot 32).  

Regarding claim 26, Viola teaches an end effector assembly (Viola: 16, 30, 38, 74) for use with a surgical instrument (Viola: 10), wherein said end effector assembly comprises: 
a staple cartridge (Viola: 20), comprising: 
a longitudinal slot (Viola: 32) extending from a proximal end (Viola: see fig. 2, right end of 32) toward a distal end (Viola: see fig. 2, left end of 32); 
a cartridge body (Viola: external structure of 20); 
staple cavities (Viola: 24) defined in said cartridge body; 
staples (Viola: 114) removably positioned in said staple cavities, wherein each staple is configured to move from an unfired position to a fired position during a staple firing stroke (Viola: para 0064); and 
a notch (Viola: 34) defined in said cartridge body, wherein said notch intersects said longitudinal slot (Viola: see fig. 2a-b, 34 intersect longitudinal slot 32); and 
a layer of material (Viola: 38, 74) releasably secured to said staple cartridge, wherein said layer of material comprises: 
a body portion (Viola: 74, 42); and 3 307943832 v1Attorney Docket No.: END6232USCNT14/070348CN14 Application Serial No. 16/141,189 Response to Office Action dated June 25, 2020 
a projection (Viola: 44) extending from said body portion (Viola: projection 44 extends from body portion 42.  Furthermore, please note that when the layer of material 74 is overlying the projections 44, the projections 44 “extend” from the layer of material.  As defined in the Macmillan dictionary “extend” is defined as “to increase the size of a building or area, especially by adding extra parts onto it” https://www.macmillandictionary.com/dictionary/american/extend#extend_11 Accessed 6/5/2021), wherein said projection extends at least partially into said notch when said layer of material is secured to said staple cartridge (Viola: see fig. 2a-b) and wherein said layer of material is at least partially captured by said staples when said staples are in said fired position (Viola: see fig. 6, part of the buttress material 74 lies on top of the staples cavities 24, therefore, when the staples are fired at least some of the buttress material will be captured by the staples).  
Viola is silent on the layer of material being a single layer of material.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the layer of material a single layer, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993).
Regarding claim 28, as shown in claim 26, Viola teaches wherein said projection prevents said layer of material from laterally translating relative to said staple cartridge when said projection is at least partially extended into said notch (Viola: see fig. 2a-b and figs. 9, 11, 13, the projection 44 are seated in the cavities and therefore will provide some level of resistance to travel relative to said staple cartridge when said projection is at least partially extended into said notch).  
Regarding claim 29, as shown in claim 26, Viola teaches wherein said layer of material comprises one of a buttress material (Viola: 74, para 0055) or a tissue thickness compensator.  
Regarding claim 32, Viola teaches an end effector assembly (Viola: 16, 30, 38, 74) for use with a surgical instrument (Viola: 10), the end effector assembly comprising: 
a fastener cartridge (Viola: 20), comprising: 
a longitudinal slot (Viola: 32) configured to receive a cutting member (Viola: 108); 
a plurality of fastener cavities (Viola: 24) defined in said fastener cartridge; 
a plurality of fasteners (Viola: 114) removably positioned in said plurality of fastener cavities; and 
a plurality of notches (Viola: 34, 36, see fig. 2) defined in said fastener cartridge, wherein said plurality of notches comprises a first notch (Viola: 34) and a second notch (Viola: 36), wherein said first notch is defined on a first side of said longitudinal slot (Viola: 34 relative to 32 see fig. 2, 2a-b), wherein said second notch is defined on a second side of said longitudinal slot (Viola: 36 relative to 32see fig. 2, 2a-b), and wherein said first notch and said second notch intersect said longitudinal slot (Viola: see fig. 2, 2a-b); and 
a layer of material (Viola: 38, 74) releasably coupled to said fastener cartridge, wherein said layer of material comprises a plurality of projections (Viola: 40, 44, 46) extending therefrom (Viola: projections 44, 46 extend from body portion 42 of 38.  Furthermore, please note that when the layer of material 74 is overlying the projections 44, 46, the projections 44, 46 “extend” from the layer of material.  As defined in the Macmillan dictionary “extend” is defined as “to increase the size of a building or area, especially by adding extra parts onto it” https://www.macmillandictionary.com/dictionary/american/extend#extend_11 Accessed 6/5/2021), and wherein said plurality of projections extend at least partially into said plurality of notches when said layer of material is coupled to said fastener cartridge (Viola: see fig. 2, 2a-b and fig. 9, 11, 13) and wherein each said fastener is configured to move from an unfired position to a fired position (Viola: para 0064), and wherein said layer of material is at least partially captured by said fasteners when said fasteners move from said unfired position to said fired position (Viola: see fig. 6, part of the buttress material 74 lies on top of the staples cavities 24, therefore, when the staples are fired at least some of the buttress material will be captured by the staples).  
Viola is silent on the layer of material being a single layer of material.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the layer of material a single layer, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993).
Regarding claim 33, as shown in claim 32, Viola teaches wherein said first notch is defined on a first side of said fastener cartridge (Viola: 34 relative to 32 see fig. 2, 2a-b), and wherein said second notch is defined on a second side of said fastener cartridge (Viola: 36 relative to 32 see fig. 2, 2a-b).  
Regarding claim 34, as shown in claim 33, Viola teaches wherein said plurality of projections comprises a first projection (Viola: 44) and a second projection (Viola: 46), wherein said first projection is sized to extend at least partially into said first notch  when said layer of material is coupled to said fastener cartridge (Viola: 44 relative to 34, see fig. 2a-b), and wherein said second projection is sized to at least partially extend into said second notch when said layer of material is coupled to said fastener cartridge (Viola: 46 relative to 36, see fig. 2a-b).  
Regarding claim 37, as shown in claim 13, Viola teaches wherein said first notch and said second notch extend into said longitudinal slot (Viola: see fig. 2a-b, 34, 36 extend into the longitudinal slot 32).
Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Viola in view of USPGP# 20100012704 of Tarinelli Racenet et al. (henceforth Racenet).
Regarding claim 14, as noted in the rejection of claim 13, Viola teaches the fastener cartridge comprising a first notch (Viola: 34) and a second notch (Viola: 36). Nonetheless, Viola is silent on the end effector assembly comprising a first attachment feature and a second attachment feature, configured to attach said layer of material to said Response to Office Action dated June 25, 2020fastener cartridge.  
Racenet teaches an end effector assembly (Racenet: 16) comprising a fastener cartridge (Racenet: 82) and a layer of material (Racenet: “B”, see fig. 20 and 26 for example); wherein the end effector assembly further comprising a first attachment feature (Racenet: left, bottom anchor “s” in fig. 20 and 82e) and a second attachment feature (Racenet: right, bottom anchor “s” in fig. 20 and 82f), wherein said first attachment feature and said second attachment feature are configured to attach said layer of material to said Response to Office Action dated June 25, 2020fastener cartridge (Racenet: para 0129). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the end effector assembly of Viola with the addition of first and second attachment feature as taught by Racenet such that the first notch and said second notch of Viola are intermediate the added first attachment feature and second attachment feature in order to allow secure attachment of the buttress material to the cartridge while preventing misalignments. 
The combination of Viola and Racenet further teaches wherein said first notch and said second notch are intermediate said first attachment feature and said second attachment feature (Combination of Viola and Racenet: see fig. 20 and 26 of Racenet first and second attachment features (anchors “s” and their respective apertures 82e/f) are in the distal and proximal location relative to staple cavities and therefore when combined with Viola will also be distal to and proximal from staple cavities.  As such when the teachings of the two references are combined, the first and second notch of Viola (which are aligned with staple cavities) will be intermediate to said first and second attachment feature).  

Claims 13-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over by USPGP# 20080314960 of Marczyk et al. (henceforth Marczyk) in view of USPGP# 20100243707 of Olson et al. (henceforth Olson).
Regarding claim 13, Marczyk teaches an end effector assembly (Marczyk: 16) for use with a surgical instrument (Marczyk: 10), the end effector assembly comprising: 
a fastener cartridge (Marczyk: 22), comprising: 
a longitudinal slot (Marczyk: 76) configured to receive a cutting member (Marczyk: “knife blade” in para 0065 (not shown)); 
a cartridge perimeter (Marczyk: outside perimeter of 22); 
a plurality of fasteners (Marczyk: 102) removably positioned in said fastener cartridge, wherein each said fastener is configured to move from an unfired position to a fired position (Marczyk: para 0092); 
a first notch (Marczyk: 78 on middle left side of cartridge 22 as shown in fig. 24) defined along said longitudinal slot on a first side of said fastener cartridge (Marczyk: left side of cartridge 22 as shown in fig. 24); and 
a second notch (Marczyk: 78 on middle right side of cartridge 22 as shown in fig. 24) defined along said longitudinal slot on a second side of said fastener cartridge (Marczyk: right side of cartridge 22 as shown in fig. 24); and 
a layer of material (Marczyk: 182, 26) releasably secured to said fastener cartridge (Marczyk: para 0063), wherein said layer of material is at least partially captured by said fasteners when said fasteners move from said unfired position to said fired position (Marczyk: para 0092), and wherein said layer of material comprises: 
a bottom surface (Marczyk: see annotated fig. 27) configured to be positioned adjacent said fastener cartridge
a first mount (Marczyk: left middle 182 as shown in fig. 24) extending from said bottom surface (Marczyk: see annotated fig. 27) on a first side (Marczyk: left side of 26 as shown in fig. 24) of said layer of material; and 
a second mount (Marczyk: right middle 182 as shown in fig. 24) extending from said bottom surface (Marczyk: see annotated fig. 27) on a second side (Marczyk: right side of 26 as shown in fig. 24) of said layer of material, wherein said first mount extends into said first notch (Marczyk: see fig. 25-27) and said second mount extends into said second notch (Marczyk: see fig. 25-27) when said layer of material is secured to said fastener cartridge.  
Marczyk is silent on said layer of material being unitary and wherein said first mount and said second mount are integrally formed with said layer of material.  
However, Olson teaches an end effector assembly (Olson: 16) comprising a fastener cartridge (Olson: 18); wherein the fastener cartridge comprises a first notch (Olson: left 70e in fig. 2b) and a second notch (Olson: right 70e in fig. 2b) and a layer of material (Olson: B2), wherein said layer of material comprises a first mount (Olson: left leg of s3 in fig. 2b) and a second mount (Olson: right leg of s3 in fig. 2b) wherein said first mount and said second mount are integrally formed with said layer of material (Olson: para 0082) and wherein said layer of material is unitary (Olson: para 0082). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the layer of material of Marczyk by making the layer of material unitary by making the first and second mount integral to layer of material as taught by Olson in order to allow quick assembly of the layer of material to the fastener cartridge which, in turn, facilitates in manufacturing and usage of the end effector.

    PNG
    media_image1.png
    493
    736
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    533
    559
    media_image2.png
    Greyscale

Regarding claim 14, as shown in claim 13, the combination of Marczyk and Olson teaches the end effector assembly further comprising a first attachment feature (Marczyk: see annotated fig. 24 ) and a second attachment feature (Marczyk: see annotated fig. 24), wherein said first attachment feature and said second attachment feature are configured to attach said layer of material to said fastener cartridge (Marczyk: para 0100), and wherein said first notch and said second notch are intermediate said first attachment feature and said second attachment feature (Marczyk: see annotated fig. 24).
Regarding claim 15, as shown in claim 13, the combination of Marczyk and Olson teaches wherein said first mount and said second mount are integrally molded with said layer of material (Olson: para 0082).  
Regarding claim 16, as shown in claim 13, the combination of Marczyk and Olson teaches wherein said first notch is positioned on an edge of said fastener cartridge (Marczyk: notch 78 corresponding to left middle mount 182 as shown in fig. 24 in on the left edge of the fastener cartridge, please note that “edge” as defined by merriam-webster dictionary is “the narrow part adjacent to a border” and since the notch 78 corresponding to left middle mount 182 is next to the left cartridge border, the limitation is met. , see annotated fig. 24  https://www.merriam-webster.com/dictionary/edge accessed 10/22/2021), and wherein said second notch is positioned on an opposite edge of said fastener cartridge (Marczyk: notch 78 corresponding to right middle mount 182 as shown in fig. 24 in on the right edge of the fastener cartridge, please note the definition of “edge” above and since the notch 78 corresponding to right middle mount 182 is next to the right cartridge border, the limitation is met, see annotated fig. 24). 

Response to Arguments
Applicant’s arguments filed on 3/28/2022 have been fully considered:
Applicant’s arguments regarding claim 13, have been fully considered but are not persuasive. 
Regarding claim 13,  Applicant argues that the two components of 38 (which is used for holding medicaments) and 74 (which is a retention sheet/membrane for holding the component in place) cannot be combined since component 38 is fracturable while component 74 is flexible. Firstly, fracture means to break and flexible materials can be broken.  Secondly, para 0047 of Viola teaches “The treatment material could also be a gel, paste or fluid. Also, the treatment material could be encapsulated in polyethylene or other material, with the encapsulation broken by the knife to expose the treatment material”. Therefore, Applicant’s arguments are not persuasive.
Regarding claim 13,  Applicant contends that Viola does not teach or suggest that the two components 38 and 74 can be made integral or unitary.  However, Viola, alone, is not being relied for teaching integral and unitary structure.  Rather Examiner is relying to case law cited above for the integration of the two parts.
Regarding claim 13,  Applicant contends that Marczyk does not teach first and second mounts extending from a bottom surface of layer of material. However, as annotated in the fig. 27 above the first and second mounts do, in fact, extend from/beyond the bottom surface. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOBEEN AHMED whose telephone number is (571) 272-0356.  The examiner can normally be reached on M-F (8:30 am to 5 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A./									
Examiner, Art Unit 3731			

/GLORIA R WEEKS/Primary Examiner, Art Unit 3731